March 19, 2015 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: United of Omaha Separate AccountB 1940 Act Registration Number:811-08011 1933 Act Registration Numbers:333-18881 and 333-35587 CIK:0000918659 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), United of Omaha Separate AccountB, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios March 5, 2015 Deutsche Investments VIT Funds February 23, 2015 Deutsche Variable SeriesI February 23, 2015 Federated Insurance Series February 24, 2015 MFS® Variable Insurance Trust February 26, 2015 MFS® Variable Insurance Trust II February 26, 2015 Pioneer Variable Contracts Trust February 27, 2015 T.Rowe Price Equity Series, Inc. February 23, 2015 T.Rowe Price Fixed Income Series, Inc. February 23, 2015 T.Rowe Price International Series, Inc. February 23, 2015 The Universal Institutional Funds, Inc. March 9, 2015 Variable Insurance Products Fund February 25, 2015 Variable Insurance Products Fund II February 23, 2015 Variable Insurance Products FundV February 27, 2015 Variable Insurance ProductsIII February 23, 2015 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Deputy General Counsel and Corporate Secretary United of Omaha Life Insurance Company
